Citation Nr: 1013001	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  09-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of ulnar nerve transposition of the left elbow 
(dominant) with residual scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 2002 to 
December 2007. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2009 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before 
the undersigned Veterans Law Judge in January 2010.  A 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran currently has a noncompensable evaluation for 
the residuals of an ulnar nerve transposition of the left 
elbow (dominant) with residual scar under 38 C.F.R. § 4.71a, 
Diagnostic Code 8516, which provides ratings for paralysis 
of the ulnar nerve.  Mild incomplete paralysis is rated 10 
percent disabling on the major side and 10 percent on the 
minor side; moderate incomplete paralysis is rated 30 
percent disabling on the major side and 20 percent on the 
minor side; and severe incomplete paralysis is rated 40 
percent disabling on the major side and 30 percent on the 
minor side.  Complete paralysis of the ulnar nerve, the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; and flexion of the wrist 
weakened, is rated 60 percent disabling on the major side 
and 50 percent on the minor side.  


The Veteran underwent a VA examination in July 2008.  The 
examination notes indicate that he reported a constant, dull 
pain localized on the ulnar aspect of his left elbow.  He 
said he developed a locking sensation of the left elbow two 
to three times a week when lifting with the left arm.  He 
could work it out by manipulating the arm.  When the elbow 
was locked he felt a shooting pain with numbness into the 
fourth and fifth digits of the right hand, which would last 
for a few seconds.  Pressure being applied to the medial 
aspect of the left elbow caused increased pain.  The 
strength in the left arm was described as "fine", and hand 
and finger function was normal.  The Veteran was limited in 
throwing, and he avoided repetitive activities due to his 
left elbow.  

Neurological examination noted that deep tendon reflexes and 
musculature of the upper extremities were normal.  
Examination of the left elbow area showed a 5-inch by ?-inch 
scar on the medial aspect.  There was a slight redness of 
residuals of ulnar nerve transposition of the left elbow 
(dominant) with residual scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from December 2002 to 
December 2007. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2009 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before 
the undersigned Veterans Law Judge in January 2010.  A 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran currently has a noncompensable evaluation for 
the residuals of an ulnar nerve transposition of the left 
elbow (dominant) with residual scar under 38 C.F.R. § 4.71a, 
Diagnostic Code 8516, which provides ratings for paralysis 
of the ulnar nerve.  Mild incomplete paralysis is rated 10 
percent disabling on the major side and 10 percent on the 
minor side; moderate incomplete paralysis is rated 30 
percent disabling on the major side and 20 percent on the 
minor side; and severe incomplete paralysis is rated 40 
percent disabling on the major side and 30 percent on the 
minor side.  Complete paralysis of the ulnar nerve, the 
"griffin claw" deformity, due to flexor contraction of ring 
and little fingers, atrophy very marked in dorsal interspace 
and thenar and hypothenar eminences; loss of extension of 
ring and little fingers, cannot spread the fingers (or 
reverse), cannot adduct the thumb; and flexion of the wrist 
weakened, is rated 60 percent disabling on the major side 
and 50 percent on the minor side.  


The Veteran underwent a VA examination in July 2008.  The 
examination notes indicate that he reported a constant, dull 
pain localized on the ulnar aspect of his left elbow.  He 
said he developed a locking sensation of the left elbow two 
to three times a week when lifting with the left arm.  He 
could work it out by manipulating the arm.  When the elbow 
was locked he felt a shooting pain with numbness into the 
fourth and fifth digits of the right hand, which would last 
for a few seconds.  Pressure being applied to the medial 
aspect of the left elbow caused increased pain.  The 
strength in the left arm was described as "fine", and hand 
and finger function was normal.  The Veteran was limited in 
throwing, and he avoided repetitive activities due to his 
left elbow.  

Neurological examination noted that deep tendon reflexes and 
musculature of the upper extremities were normal.  
Examination of the left elbow area showed a 5-inch by ?-inch 
scar on the medial aspect.  There was a slight redness of 
the scar but no induration, tenderness or swelling.  On 
percussion over the ulnar groove on the left elbow, the 
Veteran developed a little paraesthesia immediately in the 
elbow area with none moving into the fingers.  Inspection of 
the forearm and hand musculature on the left showed it to be 
symmetrical and normal compared to the right.  There was no 
atrophy and no fasciculations.  On range of motion testing 
of the left elbow the Veteran moved from 0 to 145 degrees of 
flexion with 90 degrees pronation and 90 degrees supination.  
There was no observed manifestation of pain with range of 
motion testing and no additional limitation after repetitive 
motion.  When both elbows were completely extended there was 
a congenital, bilateral 13 degrees of valgus angulation at 
the elbows distally, and there was a normal neurosensory 
exam of the hands and fingers.  A neurosensory examination 
of the hands and fingers was normal.  The examiner wrote 
that could not describe additional limitation of range of 
motion of the left elbow during flare-ups without resorting 
to speculation.  X-rays of the left elbow were negative.  
The Veteran was diagnosed with left elbow ulnar 
transposition surgery secondary to compressive ulnar 
neuropathy.

The Veteran testified at his January 2010 hearing that there 
were a number of complaints he brought up at his VA 
examination which do not appear in the examination report, 
including a severe, sharp pain he has in the elbow.  He said 
he has to limit his activities at the gym, and can no longer 
play softball and baseball.  When his elbow does hurt, 
direct pressure makes it worse, and the weight of the arm 
hanging below the elbow causes pain.  Doing push-ups causes 
his fingers to tingle and have a slight numbness.  The 
Veteran also testified that there is a fragment of bone that 
has not been removed from the elbow, and he and his 
representative indicated that the bone fragment causes 
limitation of movement in the elbow with episodes of locking 
up.  

Although the VA examination report appears thorough on its 
face, the Veteran has testified under oath that the VA 
examiner did not record all of his complaints regarding his 
left elbow.  The U.S. Court of Appeals for Veterans Claims, 
in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), held 
that once VA undertakes the effort to provide an examination 
it must obtain a fully adequate one.  The Board feels that, 
in light of the assertions by the Veteran, a new examination 
is necessary.

The Board also notes that the VA examiner did not state why 
he could not describe additional limitations of range of 
motion during flare-ups without resorting to speculation.  A 
medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in 
the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence, 
not already of record, which pertains 
to the claim for an increased 
evaluation for residuals of ulnar nerve 
transposition of the left elbow 
(dominant) with residual scar.  Invite 
the Veteran to submit all pertinent 
evidence in his possession, and explain 
the types of evidence that it is his 
ultimate responsibility to submit.


2.	After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
Veteran's response has expired, arrange 
for the Veteran to undergo a VA 
examination for thorough evaluation of 
his residuals of ulnar nerve 
transposition of the left elbow 
(dominant) with residual scar, by a 
different examiner than in July 2008.  
The claims file, to include a copy of 
this Remand, must be made available to 
the examiner.  All clinical findings 
should be supported in detail.

a.	All of the Veteran's complaints 
regarding his disability must be 
reported, and any appropriate tests and 
studies and/or consultation(s) should 
be accomplished (with all findings made 
available to the examiner(s) prior to 
the completion of his or her report), 
and all clinical findings should be 
reported in detail.

b.	If the examiner cannot reach any 
conclusions without resorting to 
speculation, he or she should state why 
this is so.

3.	Thereafter, the RO should readjudicate 
the Veteran's claim and, if the 
benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided with 
a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

